UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2013 Item 1: Schedule of Investments Vanguard California Tax-Exempt Money Market Fund Schedule of Investments As of February 28, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.1%) California (99.9%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Branson School) VRDO 0.100% 3/7/13 LOC 6,750 6,750 ABAG Finance Authority for Nonprofit Corps. California Revenue (Francis Parker School Project) VRDO 0.100% 3/7/13 LOC 16,880 16,880 ABAG Finance Authority for Nonprofit Corps. California Revenue (Institute for Defense Analyses) VRDO 0.090% 3/7/13 LOC 11,945 11,945 ABAG Finance Authority for Nonprofit Corps. California Revenue (Lakeside Village Apartments) VRDO 0.100% 3/7/13 LOC 55,000 55,000 ABAG Finance Authority for Nonprofit Corps. California Revenue (Marin Country Day School) VRDO 0.080% 3/7/13 LOC 22,175 22,175 ABAG Finance Authority for Nonprofit Corps. California Revenue (Public Policy Institute) VRDO 0.120% 3/7/13 LOC 12,705 12,705 Anaheim CA Housing Finance Agency Home Mortgage Revenue VRDO 0.130% 3/7/13 LOC 5,485 5,485 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.100% 3/7/13 9,865 9,865 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.120% 3/7/13 21,140 21,140 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.140% 3/7/13 5,000 5,000 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.140% 3/7/13 9,320 9,320 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.060% 3/7/13 LOC 22,000 22,000 1 California Department of Water Resources Water System Revenue (Central Valley Project) TOB VRDO 0.110% 3/7/13 4,100 4,100 California Economic Recovery GO 5.250% 7/1/13 (ETM) 3,130 3,183 California Educational Facilities Authority Revenue (California Institute of Technology) VRDO 0.080% 3/7/13 55,800 55,800 California Educational Facilities Authority Revenue (Stanford Hospital) CP 0.150% 7/16/13 15,000 15,000 1 California Educational Facilities Authority Revenue (Stanford Hospital) TOB VRDO 0.100% 3/7/13 14,000 14,000 1 California Educational Facilities Authority Revenue (Stanford Hospital) TOB VRDO 0.100% 3/7/13 5,800 5,800 California Educational Facilities Authority Revenue (Stanford University) CP 0.210% 5/3/13 40,000 40,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB PUT 0.300% 8/8/13 37,140 37,140 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.100% 3/7/13 4,445 4,445 1 California Educational Facilities Authority Revenue (University of Southern California) TOB PUT 0.260% 5/9/13 15,035 15,035 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.100% 3/7/13 14,800 14,800 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.120% 3/7/13 4,135 4,135 1 California GO TOB VRDO 0.120% 3/1/13 31,000 31,000 California GO VRDO 0.070% 3/1/13 LOC 11,525 11,525 California GO VRDO 0.070% 3/1/13 LOC 8,100 8,100 California GO VRDO 0.080% 3/1/13 LOC 1,900 1,900 California GO VRDO 0.090% 3/7/13 LOC 19,400 19,400 California Health Facilities Financing Authority Revenue (Adventist Health System/West) VRDO 0.070% 3/1/13 LOC 3,600 3,600 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.100% 3/7/13 LOC 6,725 6,725 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.100% 3/7/13 LOC 16,000 16,000 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.100% 3/7/13 LOC 21,700 21,700 1,2 California Health Facilities Financing Authority Revenue (Kaiser Foundation Hospitals) TOB PUT 0.150% 5/1/13 LOC 35,000 35,000 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.100% 3/7/13 60,500 60,500 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.080% 3/7/13 LOC 12,020 12,020 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.080% 3/7/13 LOC 4,200 4,200 1 California Health Facilities Financing Authority Revenue (St. Joseph Health System) TOB VRDO 0.100% 3/7/13 15,000 15,000 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.100% 3/7/13 (13) 12,210 12,210 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.110% 3/7/13 6,700 6,700 California Housing Finance Agency Home Mortgage Revenue VRDO 0.080% 3/7/13 LOC 31,210 31,210 California Housing Finance Agency Home Mortgage Revenue VRDO 0.080% 3/7/13 LOC 21,600 21,600 California Housing Finance Agency Home Mortgage Revenue VRDO 0.120% 3/7/13 LOC 9,200 9,200 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) VRDO 0.100% 3/7/13 LOC 35,000 35,000 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.080% 3/1/13 LOC 10,325 10,325 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.100% 3/7/13 LOC 14,020 14,020 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.110% 3/1/13 (ETM) 66,185 66,185 California Infrastructure & Economic Development Bank Revenue (Buck Institute for Age Research) VRDO 0.100% 3/7/13 LOC 23,300 23,300 California Infrastructure & Economic Development Bank Revenue (Clean Water Revolving Fund) 3.000% 10/1/13 13,000 13,214 California Infrastructure & Economic Development Bank Revenue (Prinsco Inc. Project) VRDO 0.170% 3/7/13 LOC 6,200 6,200 California Municipal Finance Authority Revenue (Notre Dame High School, San Jose) VRDO 0.150% 3/7/13 LOC 5,425 5,425 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.120% 3/1/13 LOC 34,250 34,250 1 California Public Works Board Lease Revenue (Regents of The University of California) TOB VRDO 0.100% 3/7/13 6,655 6,655 California RAN 2.500% 6/20/13 58,000 58,364 California School Cash Reserve Program Authority Pool TRAN 2.000% 10/1/13 10,000 10,106 California School Cash Reserve Program Authority Pool TRAN 2.000% 10/1/13 21,190 21,413 California School Cash Reserve Program Authority Pool TRAN 2.000% 12/31/13 2,500 2,537 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.110% 3/7/13 125,970 125,970 California Statewide Communities Development Authority Health Facility Revenue (Community Hospital of the Monterey Peninsula) 5.250% 6/1/13 (Prere.) 7,500 7,593 California Statewide Communities Development Authority Health Facility Revenue (Memorial Health Services) 5.500% 4/1/13 (Prere.) 7,000 7,031 California Statewide Communities Development Authority Health Facility Revenue (Memorial Health Services) 6.000% 4/1/13 (Prere.) 13,345 13,410 California Statewide Communities Development Authority Multifamily Housing Revenue (Canyon Springs Apartments Project) VRDO 0.130% 3/7/13 LOC 10,105 10,105 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.100% 3/7/13 LOC 8,505 8,505 California Statewide Communities Development Authority Multifamily Housing Revenue (Village Green Apartments) VRDO 0.110% 3/7/13 LOC 5,800 5,800 California Statewide Communities Development Authority Revenue (Community Hospital of the Monterey Peninsula) VRDO 0.100% 3/7/13 LOC 9,150 9,150 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.100% 3/7/13 15,800 15,800 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.100% 3/7/13 107,150 107,150 California Statewide Communities Development Authority Revenue (Los Angeles County Museum of Art Project) VRDO 0.100% 3/7/13 LOC 37,700 37,700 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) VRDO 0.100% 3/7/13 LOC 25,000 25,000 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.100% 3/7/13 39,313 39,313 1 California Statewide Communities Development Authority Revenue (Trinity Health) TOB VRDO 0.110% 3/7/13 2,175 2,175 California Statewide Communities Development Authority Revenue (University of San Diego) VRDO 0.090% 3/7/13 LOC 23,280 23,280 1 Cerritos CA Community College District GO TOB VRDO 0.120% 3/7/13 7,845 7,845 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.100% 3/7/13 LOC 18,970 18,970 Contra Costa CA Municipal Water District Revenue (Extendible) CP 0.190% 9/8/13 15,000 15,000 Contra Costa County CA Multifamily Housing Revenue (Park Regency) VRDO 0.100% 3/7/13 LOC 47,200 47,200 Contra Costa County CA Public Financing Authority Tax Allocation Revenue 5.625% 8/1/13 (Prere.) 2,115 2,163 1 Desert CA Community College District GO TOB VRDO 0.100% 3/7/13 22,000 22,000 East Bay CA Municipal Utility District Water System Revenue 2.000% 6/1/13 18,625 18,710 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.210% 9/9/13 21,500 21,500 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.210% 9/14/13 4,500 4,500 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.180% 10/6/13 5,000 5,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.160% 10/19/13 20,000 20,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.180% 11/4/13 20,800 20,800 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.180% 11/9/13 16,600 16,600 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.180% 11/9/13 12,200 12,200 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.180% 11/16/13 13,500 13,500 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.180% 11/22/13 26,300 26,300 2 East Bay CA Municipal Utility District Water System Revenue PUT 0.120% 3/1/13 12,900 12,900 2 East Bay CA Municipal Utility District Water System Revenue PUT 0.110% 12/3/13 11,000 11,000 2,3 East Bay CA Municipal Utility District Water System Revenue PUT 0.110% 2/28/14 13,000 13,000 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.100% 3/7/13 9,260 9,260 1 Eastern California Municipal Water District Water & Sewer COP TOB VRDO 0.120% 3/7/13 1,590 1,590 2 Eastern Municipal Water District CA Water & Sewer Revenue PUT 0.130% 7/19/13 14,000 14,000 Escondido CA Community Development (Escondido Promenade Project) COP VRDO 0.150% 3/7/13 LOC 9,400 9,400 Escondido CA Community Development Multifamily Revenue (Heritage Park Apartments) VRDO 0.130% 3/7/13 LOC 4,250 4,250 Freemont CA Union High School District TRAN 1.500% 6/28/13 10,500 10,543 Fremont CA COP VRDO 0.080% 3/7/13 LOC 22,470 22,470 Fremont CA COP VRDO 0.080% 3/7/13 LOC 8,945 8,945 Fremont CA COP VRDO 0.090% 3/7/13 LOC 5,000 5,000 1 Fresno CA Unified School District Revenue TOB VRDO 0.100% 3/7/13 9,255 9,255 Garden Grove CA Housing Authority Multifamily Housing Revenue (Valley View Senior Villas Project) VRDO 0.120% 3/7/13 LOC 9,100 9,100 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 4,375 4,447 Golden State Tobacco Securitization Corp. California 7.800% 6/1/13 (Prere.) 6,075 6,191 1 Grossmont CA Healthcare District Revenue TOB VRDO 0.100% 3/7/13 10,200 10,200 Hayward CA Housing Authority Multifamily Housing Revenue (Barrington Hills Apartments) VRDO 0.100% 3/7/13 LOC 3,350 3,350 Irvine CA Assessment District No. 89-10 Improvement Revenue (Northwest Irvine) VRDO 0.080% 3/1/13 LOC 4,916 4,916 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.080% 3/1/13 LOC 9,854 9,854 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.080% 3/1/13 LOC 11,757 11,757 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.080% 3/1/13 LOC 3,022 3,022 2 Irvine CA Ranch Water District Revenue PUT 0.110% 3/4/14 8,520 8,520 2 Irvine CA Ranch Water District Revenue PUT 0.110% 3/4/14 8,570 8,570 Irvine CA Ranch Water District Revenue VRDO 0.090% 3/7/13 LOC 20,055 20,055 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.080% 3/1/13 LOC 5,200 5,200 Irvine CA Reassessment District No. 85-7A Improvement Revenue VRDO 0.080% 3/1/13 LOC 18,315 18,315 Kern County CA TRAN 2.500% 6/28/13 25,000 25,185 Livermore CA COP VRDO 0.090% 3/7/13 LOC 13,515 13,515 Livermore CA Redevelopment Agency Multi- Family Housing Revenue (Richards Manor) VRDO 0.130% 3/7/13 LOC 4,770 4,770 1 Long Beach CA Harbor Revenue TOB VRDO 0.280% 3/7/13 15,740 15,740 Los Altos CA Union High School District TRAN 1.500% 6/28/13 5,500 5,523 1 Los Angeles CA Community College District GO TOB VRDO 0.100% 3/7/13 9,575 9,575 1 Los Angeles CA Community College District GO TOB VRDO 0.100% 3/7/13 3,500 3,500 1 Los Angeles CA Community College District GO TOB VRDO 0.100% 3/7/13 15,940 15,940 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Academy Village Apartments) VRDO 0.100% 3/7/13 LOC 11,300 11,300 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Hollywood & Vine Apartments) VRDO 0.100% 3/7/13 LOC 19,200 19,200 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.100% 3/7/13 8,750 8,750 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.100% 3/7/13 6,600 6,600 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.120% 3/7/13 5,000 5,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.160% 3/7/13 7,975 7,975 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.160% 3/7/13 18,880 18,880 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.110% 3/1/13 1,290 1,290 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.100% 3/7/13 5,450 5,450 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.100% 3/7/13 4,360 4,360 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.110% 3/7/13 LOC 10,355 10,355 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.120% 3/7/13 7,495 7,495 Los Angeles CA Department of Water & Power Revenue VRDO 0.070% 3/7/13 14,900 14,900 Los Angeles CA Department of Water & Power Revenue VRDO 0.080% 3/7/13 8,650 8,650 Los Angeles CA Department of Water & Power Revenue VRDO 0.080% 3/7/13 21,175 21,175 Los Angeles CA Department of Water & Power Revenue VRDO 0.080% 3/7/13 32,400 32,400 Los Angeles CA Department of Water & Power Revenue VRDO 0.090% 3/7/13 8,900 8,900 Los Angeles CA Harbor Department Revenue (Extendible) CP 0.220% 3/6/13 20,000 20,000 Los Angeles CA Harbor Department Revenue (Extendible) CP 0.180% 8/20/13 25,000 25,000 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.100% 3/7/13 3,895 3,895 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.120% 3/7/13 2,680 2,680 Los Angeles CA Multifamily Housing Revenue (Beverly Park Apartments) VRDO 0.140% 3/7/13 LOC 15,500 15,500 Los Angeles CA Multifamily Housing Revenue (Fountain Park Project) VRDO 0.100% 3/7/13 LOC 40,000 40,000 Los Angeles CA Multifamily Housing Revenue (Queen Portfolio Apartments Project) VRDO 0.140% 3/7/13 LOC 6,895 6,895 Los Angeles CA Multifamily Housing Revenue (San Regis Project) VRDO 0.120% 3/7/13 LOC 23,600 23,600 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 1,300 1,321 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 4,575 4,649 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 1,000 1,016 Los Angeles CA Unified School District GO 5.250% 7/1/13 (Prere.) 3,205 3,259 1 Los Angeles CA Unified School District GO TOB VRDO 0.110% 3/7/13 9,060 9,060 1 Los Angeles CA Unified School District GO TOB VRDO 0.120% 3/7/13 6,660 6,660 1 Los Angeles CA Unified School District GO TOB VRDO 0.120% 3/7/13 9,995 9,995 Los Angeles CA Wastewater System Revenue CP 0.150% 4/4/13 (LOC) 20,000 20,000 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.120% 3/7/13 7,500 7,500 1,2 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB PUT 0.150% 4/1/13 LOC 29,800 29,800 Los Angeles County CA Multifamily Housing Revenue (Valencia Village Project) VRDO 0.090% 3/7/13 6,325 6,325 1 Los Angeles County CA Sanitation Districts Financing Authority Capital Projects Revenue TOB VRDO 0.100% 3/7/13 LOC 10,440 10,440 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 9/30/13 3,000 3,032 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 11/29/13 1,500 1,520 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 12/31/13 3,500 3,551 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 1/31/14 5,000 5,082 Los Angeles County CA TRAN 2.000% 3/29/13 22,500 22,531 Los Angeles County CA TRAN 2.000% 6/28/13 75,000 75,439 1 Los Angeles County CA Unified School District GO TOB VRDO 0.120% 3/7/13 5,000 5,000 Manteca CA Redevelopment Agency Tax Allocation Revenue VRDO 0.110% 3/1/13 LOC 13,050 13,050 2 Metropolitan Water District of Southern California Revenue PUT 0.110% 6/10/13 18,020 18,020 2 Metropolitan Water District of Southern California Revenue PUT 0.110% 8/30/13 6,440 6,440 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.120% 3/7/13 5,000 5,000 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.120% 3/7/13 6,435 6,435 Metropolitan Water District of Southern California Revenue VRDO 0.080% 3/7/13 19,955 19,955 Mission Viejo CA Community Development Financing Authority Revenue (Mission Viejo Mall Improvement)VRDO 0.100% 3/7/13 LOC 22,900 22,900 1 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) TOB VRDO 0.140% 3/7/13 7,200 7,200 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) VRDO 0.100% 3/7/13 LOC 12,300 12,300 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) VRDO 0.100% 3/7/13 LOC 3,100 3,100 1 Nuveen California Investment Quality Municipal Fund VRDP VRDO 0.200% 3/7/13 LOC 18,000 18,000 1 Nuveen California Performance Plus Municipal Fund VRDP VRDO 0.190% 3/7/13 LOC 15,000 15,000 1 Nuveen California Quality Income Municipal Fund VRDP VRDO 0.190% 3/7/13 LOC 26,000 26,000 Nuveen Insured California AMT-Free Municipal Income Fund VRDP VRDO 0.190% 3/7/13 LOC 32,000 32,000 Orange County CA Apartment Development Revenue VRDO 0.080% 3/7/13 LOC 41,300 41,300 Orange County CA Apartment Development Revenue VRDO 0.120% 3/7/13 LOC 9,550 9,550 Orange County CA Sanitation District COP 5.250% 8/1/13 (Prere.) 8,000 8,170 Orange County CA Sanitation District Wastewater Revenue 3.000% 8/1/13 3,000 3,035 1 Orange County CA Water District Revenue TOB VRDO 0.150% 3/7/13 9,000 9,000 Otay CA Water District (Capital Project) COP VRDO 0.100% 3/7/13 LOC 8,010 8,010 1 Palomar Pomerado Health California GO TOB VRDO 0.100% 3/7/13 LOC 5,260 5,260 1 Peralta CA Community College District Revenue TOB VRDO 0.100% 3/7/13 15,000 15,000 Riverside County CA Industrial Development Authority Empowerment Zone Facility Revenue (Guy Evans Inc. Project) VRDO 0.120% 3/7/13 LOC 5,030 5,030 Riverside County CA Public Facility Project COP VRDO 0.090% 3/7/13 LOC 7,500 7,500 Riverside County CA Teeter Notes 2.000% 10/16/13 40,000 40,438 Riverside County CA TRAN 2.000% 3/29/13 31,000 31,043 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/13 (Prere.) 12,140 12,400 Sacramento CA Municipal Utility District Revenue VRDO 0.080% 3/7/13 LOC 33,000 33,000 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.120% 3/7/13 LOC 10,200 10,200 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.120% 3/7/13 LOC 12,300 12,300 San Bernardino County CA TRAN 2.000% 6/28/13 28,000 28,163 1 San Diego CA Community College District GO TOB PUT 0.220% 8/1/13 4,100 4,100 1 San Diego CA Community College District GO TOB VRDO 0.100% 3/7/13 5,710 5,710 1 San Diego CA Community College District GO TOB VRDO 0.110% 3/7/13 5,000 5,000 1 San Diego CA Community College District GO TOB VRDO 0.120% 3/7/13 5,000 5,000 San Diego CA County TRAN 2.000% 6/28/13 13,000 13,077 San Diego CA Housing Authority Multifamily Housing Revenue (Bay Vista Apartments Project) VRDO 0.100% 3/7/13 LOC 9,690 9,690 San Diego CA Housing Authority Multifamily Housing Revenue (Canyon Rim Apartments) VRDO 0.100% 3/7/13 LOC 32,440 32,440 1 San Diego CA Public Facilities Financing Authority Sewer Revenue TOB VRDO 0.110% 3/7/13 8,280 8,280 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.120% 3/7/13 7,495 7,495 1 San Diego CA Unified School District GO TOB PUT 0.260% 5/9/13 27,955 27,955 1 San Diego County CA Regional Transportation Commission Sales Tax Revenue TOB PUT 0.220% 8/1/13 2,675 2,675 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.100% 3/7/13 8,925 8,925 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.120% 3/7/13 6,840 6,840 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.120% 3/7/13 9,500 9,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.120% 3/7/13 4,825 4,825 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.150% 3/7/13 9,800 9,800 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.150% 3/7/13 6,100 6,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.150% 3/7/13 6,500 6,500 San Diego County CA Water Authority Revenue CP 0.130% 3/18/13 7,000 7,000 San Diego County CA Water Authority Revenue CP 0.160% 4/2/13 17,500 17,500 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.120% 3/7/13 5,700 5,700 1 San Francisco CA City & County (Laguna Honda Hospital) GO TOB VRDO 0.100% 3/7/13 2,700 2,700 San Francisco CA City & County Airport Commission International Airport Revenue VRDO 0.110% 3/7/13 LOC 8,000 8,000 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.110% 3/7/13 LOC 46,145 46,145 San Francisco CA City & County International Airport Revenue VRDO 0.110% 3/7/13 LOC 2,400 2,400 San Francisco CA City & County International Airport Revenue VRDO 0.110% 3/7/13 LOC 5,000 5,000 San Francisco CA City & County Public Utilities Commission Wastewater Revenue 1.000% 10/1/13 32,805 32,966 1 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.120% 3/7/13 6,900 6,900 San Francisco CA City & County Redevelopment Agency Multifamily Housing Revenue (Third & Mission Streets) VRDO 0.080% 3/7/13 LOC 40,000 40,000 San Francisco Public Utility Commission CP 0.120% 3/13/13 12,500 12,500 San Francisco Public Utility Commission CP 0.120% 3/13/13 10,000 10,000 San Francisco Public Utility Commission CP 0.120% 3/14/13 6,700 6,700 San Jose CA Financing Authority Lease Revenue CP 0.160% 6/3/13 (LOC) 13,128 13,128 San Jose CA Financing Authority Lease Revenue CP 0.160% 6/3/13 13,127 13,127 1 San Jose CA Financing Authority Lease Revenue TOB VRDO 0.120% 3/7/13 (13) 21,360 21,360 San Jose CA Multifamily Housing Revenue (Cinnabar Commons) VRDO 0.100% 3/7/13 LOC 16,200 16,200 San Jose CA Multifamily Housing Revenue (Raintree Apartments) VRDO 0.120% 3/7/13 LOC 10,000 10,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.140% 3/7/13 7,310 7,310 1 San Mateo County CA Community College District GO TOB PUT 0.220% 8/1/13 10,860 10,860 1 San Mateo County CA Community College District GO TOB VRDO 0.120% 3/7/13 4,315 4,315 San Ramon Valley CA Unified School District GO 5.000% 8/1/13 (Prere.) 6,865 7,004 Santa Barbara County CA TRAN 2.000% 6/28/13 10,000 10,059 1 Sequoia CA Unified School District GO TOB VRDO 0.140% 3/7/13 5,860 5,860 1 Sonoma County CA Junior College District GO TOB VRDO 0.100% 3/7/13 LOC 30,490 30,490 1 Sunnyvale CA Wastewater Revenue TOB VRDO 0.100% 3/7/13 4,220 4,220 1 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) TOB VRDO 0.100% 3/7/13 7,100 7,100 University of California Regents CP 0.120% 3/20/13 22,500 22,500 University of California Regents Medical Center Revenue VRDO 0.070% 3/1/13 6,730 6,730 University of California Revenue 4.750% 5/15/13 (Prere.) 7,950 8,105 University of California Revenue 5.000% 5/15/13 (ETM) 315 318 University of California Revenue 5.000% 5/15/13 5,145 5,196 1 University of California Revenue TOB VRDO 0.110% 3/1/13 2,500 2,500 1 University of California Revenue TOB VRDO 0.100% 3/7/13 10,875 10,875 1 University of California Revenue TOB VRDO 0.100% 3/7/13 6,655 6,655 1 University of California Revenue TOB VRDO 0.110% 3/7/13 16,695 16,695 1 University of California Revenue TOB VRDO 0.110% 3/7/13 7,300 7,300 1 University of California Revenue TOB VRDO 0.120% 3/7/13 2,190 2,190 1 University of California Revenue TOB VRDO 0.120% 3/7/13 3,495 3,495 1 University of California Revenue TOB VRDO 0.120% 3/7/13 6,000 6,000 1 University of California Revenue TOB VRDO 0.120% 3/7/13 3,470 3,470 1 University of California Revenue TOB VRDO 0.130% 3/7/13 8,800 8,800 1 University of California Revenue TOB VRDO 0.140% 3/7/13 9,579 9,579 Western Municipal Water District Facilities Authority California Water Revenue VRDO 0.090% 3/7/13 LOC 19,275 19,275 Westlands CA Water District COP VRDO 0.090% 3/7/13 LOC 24,530 24,530 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.080% 3/7/13 LOC 4,900 4,900 Puerto Rico (0.2%) 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.120% 3/7/13 7,325 7,325 Total Tax-Exempt Municipal Bonds (Cost $3,861,538) Total Investments (100.1%) (Cost $3,861,538) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2013, the aggregate value of these securities was $1,033,482,000, representing 26.8% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2013. KEY TO ABBREVIATIONS ARS - Auction Rate Security. California Tax-Exempt Money Market Fund BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A . Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. California Tax-Exempt Money Market Fund Level 1—
